ALLOWABILITY NOTICE

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William Slate on 02/16/2022.

The claims have been amended as follows:
4. 	(Currently Amended) The heat exchanger of claim 3 wherein: 
each said first header segment inlet end and outlet end are flanged; 
adjacent first header segment 
each said second header segment first end and second end are flanged; and 
adjacent second header segment 

The specification has been amended as follows:
[0010] A further embodiment of any of the foregoing embodiments may additionally and/or alternatively include: each said first header segment inlet end and outlet end being flanged; adjacent first header segment header segment 

Reasons for Allowance
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claimed combination in independent claim 1 including: “wherein each of the tube banks comprises: a first header coupled to the associated inlet manifold outlet and the associated the outlet manifold inlet; a second header; and a plurality of tube bundles each having a first end coupled to the associated first header and a second end coupled to the associated second header, with a flowpath from the associated inlet manifold outlet passing sequentially through flowpath legs formed by each of the tube bundles in the associated tube bank to exit the tube bank to the associated outlet manifold inlet” is not disclosed or rendered obvious over the art of record.
The cited prior art disclose various heat exchangers comprising arcuate inlet and outlet manifolds and partially nested tube banks, all of which having separate inlet and outlet headers coupled respectively to inlet and outlet manifolds, rather than a first header coupled to both the inlet manifold outlet and the outlet manifold inlet as claimed--see Belcher et al. US 5,097,896 (inlet header 14 coupled to inlet manifold 11, outlet header 16 coupled to outlet manifold 12), Bond et al. US 2015/0101334 (inlet header 106 coupled to inlet manifold 146, outlet header 110 coupled to outlet manifold 150), Eyre US 2,435,557 (inlet header 68 coupled to inlet manifold 51, outlet header 74 coupled to separate burners 46 without an outlet manifold), Miller et al. US 2018/0003076 (inlet header 202/200 coupled to inlet manifold 152/150, outlet header 202/210 coupled to outlet manifold 152/160), and Cerny et al. US 2017/0198974 (inlet header 210/17 coupled to inlet manifold 17, outlet header 210/15 coupled to outlet manifold 15).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        02/17/2022

/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        Wednesday, February 23, 2022